Citation Nr: 1805384	
Decision Date: 01/26/18    Archive Date: 02/07/18

DOCKET NO.  04-24 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to an evaluation in excess of 40 percent for degenerative arthritis of the right knee with valgus deformity and tricompartmental disease ("right knee disability") prior to July 25, 2010, and 50 percent thereafter.

2. Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU) prior to September 30, 2010.


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from March 1974 to May 1975.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran testified before the Board in May 2009 and again in July 2015.  Transcripts of both hearings are of record.  A decision on issue number 1 was reached by Board decision of July 2011.  The matter was appealed to the United States Court of Appeals for Veterans Claims, and was returned to the Board for further development.  Both issues on appeal were then remanded to the Agency of Original Jurisdiction (AOJ) by the Board in November 2015 for additional development.  


FINDINGS OF FACT

1. Prior to July 26, 2010, the Veteran's right knee disability was manifested by no more than range of motion limited by pain, fatigue, weakness, and lack of endurance to 90 degrees of flexion and 10 degrees of extension; there is no objective evidence of ankylosis of the knee joint or other impairment of the tibia or fibula.
 
2. As of July 26, 2010, the Veteran's right knee disability was manifested by no more than range of motion limited by pain, fatigue, weakness, and lack of endurance to 90 degrees of flexion and 45 degrees of extension; there is no objective evidence of ankylosis of the knee joint or other impairment of the tibia or fibula.

3. The Veteran's right knee disability has been manifest by no more than slight instability throughout the appeal period.

4. Resolving all doubt in the Veteran's favor, his service-connected disabilities, considered alone, prevented him from obtaining and maintaining gainful employment throughout the appeal period prior to September 30, 2010.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 40 percent prior to July 26, 2010, and 50 percent thereafter, for the Veteran's right knee disability based on limitation of motion have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Codes 5260, and 5261 (2017).

2. The criteria for a separate evaluation of 10 percent, but no higher, for his right knee disability based on instability have been met throughout the appeal period.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5257 (2017).

3. The criteria for assignment of a TDIU on an extraschedular basis prior to September 30, 2010, have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321(a), 4.16(b) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  All pertinent treatment records identified by the Veteran have been obtained, and VA examinations have been provided where warranted.  There has been no allegation of errors with the duties to notify and/or assist in the instant case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009); see also Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the Veteran fails to raise them before the Board); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

As noted above, the instant appeal has been previously remanded in November 2015.  There has been substantial compliance with the Board's remand directives as they pertain to the issue decided herein, and adjudication of the appeal may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

I. Increased Evaluation

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

In the June 2008 rating decision on appeal, the evaluation assigned for the Veteran's right knee disability was continued at 40 percent disabling.  In a July 2011 decision, the Board continued the 40 percent evaluation prior to July 26, 2010, and awarded a 50 percent evaluation thereafter.  This decision was subsequently vacated by the Court.  The Veteran asserts a higher evaluation is warranted throughout the appeal period.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.

Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  With any form of arthritis, painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

Diagnostic Code 5257 evaluates recurrent subluxation or lateral instability of a knee, and assigns a 10 percent disabling for a slight impairment, 20 percent disabling for a moderate impairment, and 30 percent disabling for a severe impairment.  Diagnostic Code 5257 is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

Under Diagnostic Code 5260, a noncompensable rating is assigned when flexion of the leg is limited to 60 degrees; a 10 percent rating is assigned when flexion is limited to 45 degrees; a 20 percent rating is assigned when flexion is limited to 30 degrees; and a 30 percent rating is assigned when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, a noncompensable rating is assigned when extension of the leg is limited to 5 degrees; a 10 percent rating is assigned when extension is limited to 10 degrees; a 20 percent rating is assigned when extension is limited to 15 degrees; a 30 percent rating is assigned when extension is limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is assigned when extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

The Board notes that separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for disability of the same knee joint.  See VAOPGCPREC 9-2004.  Additionally, VAOPGCPREC 23-97 specified that a claimant would have a disability justifying separate ratings if there is limitation of motion under Diagnostic Codes 5260 and/or 5261 and instability of the knee joint under Diagnostic Code 5257.

Finally, the normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II (2017). 

As noted above, the Veteran's left knee disability has been evaluated as 40 percent disabling prior to July 26, 2010, and 50 percent thereafter, based on limitation of extension.  Having reviewed the evidence of record, the Board finds that an increased evaluation is not warranted at any stage during the appeal based on limitation of motion or impairment of the tibia or fibula.  However, the Board finds that a separate evaluation of 10 percent, but not greater, is warranted throughout the appeal period for instability of the right knee.

Turning to the record, in April 2008, Dr. Kharrazi, a private physician, examined the Veteran's right knee and diagnosed him with severe osteoarthritis, a torn meniscus, chondromalacia, and synovitis.  Dr. Kharrazi noted there was "100% total deterioration [of the right knee] that causes severe disability."

At an April 2008 VA contract examination, the examiner noted that the Veteran exhibited right knee flexion to 90 degrees and extension to 10 degrees.  His range of motion was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination.  The Veteran's medial and lateral collateral stability tests were normal, and his medial and lateral meniscus test showed a slight abnormality.  The examiner diagnosed the Veteran with degenerative arthritis with valgus deformity and tricompartmental disease, with severe limitations in walking and standing due to pain.

At his May 2009 Board hearing, the Veteran reported having fallen "a couple times" due to his right knee going out on him, and also having "popping" on a regular basis.  See May 2009 Bd. Hearing Tr. at 8.  

At a July 2010 VA examination, the Veteran reported that he had deformity, pain, stiffness, weakness, incoordination, decreased speed of joint motion, locking episodes at least daily, constant effusions, and severe weekly flare-ups lasting 3 to 7 days.  He stated that he cannot stand for more than a few minutes, and cannot walk for more than one-quarter mile.  The Veteran had an antalgic gait, calluses on the soles of his feet, increased wear on the outside edges of his heels, and increased wear on the inside edge of his right forefoot.  On examination, the Veteran did not have instability, ankylosis, a patellar abnormality, or a meniscus abnormality, and exhibited flexion to 90 degrees and extension to 45 degrees.  The VA examiner determined there to be a major residual range of motion decrease in the right knee, and noted it caused such occupational effects as decreased mobility, problems with lifting and carrying, and lack of stamina, which resulted in different duties and increased tardiness and absenteeism.  The examiner found that his right knee disorder also had effects on the Veteran's usual daily activities, including severe effects on exercise, sports, and antalgic gait; moderate effects on chores, shopping, recreation, travelling, and driving; and mild effects on bathing, dressing, toileting, and grooming.

At a January 2013 VA examination, which focused primarily on the left knee, the Veteran exhibited 90 degrees of flexion and 40 degrees of extension, with pain through his ranges of motion.  Joint stability tests found zero to five millimeters each of anterior, posterior, and medial-lateral instability in the right knee.  In addition, the Veteran reported regularly wearing a brace on the right knee.  

Finally, at a March 2017 VA contract examination, the Veteran reported walking with a cane, with daily stiffness and pain that is aggravated by walking and standing and prevents squatting or kneeling.  Upon examination, the Veteran exhibited 90 degrees of flexion and five degrees of extension, which was not additionally limited by pain, fatigue, weakness, lack of endurance, incoordination, or repetitive motion.  There was no ankylosis of the right knee joint or meniscus condition.  Joint stability testing revealed zero to five millimeters of posterior instability.  Anterior and medial-lateral instability tests were normal.  Finally, the examiner noted that medical records indicate symptomatology of looseness of the right knee as early as 2003.

Based on the evidence discussed above, as well as a review of all other evidence of record, the Board finds that an evaluation in excess of 40 percent prior to July 26, 2010, and 50 percent thereafter, is not warranted based on limitation of motion of the right knee.  In this regard, there is no objective evidence of compensable limitation of flexion of the right knee at any point during the appeal period, nor is there objective evidence of extension limited to 45 degrees or more prior to this date, nor is there evidence of ankylosis or other impairment of the tibia and fibula.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258-5263.

However, based on the Veteran's subjective reports and objective testing and other medical evidence, the Board finds that the Veteran's right knee disability has resulted in no more than slight instability of the right knee joint throughout the appeal period.  As such, a separate 10 percent evaluation is warranted pursuant to Diagnostic Code 5257.

The Board acknowledges the Veteran's complaints of pain through his ranges of motion.  However, the Board notes the objective evidence of record indicates such pain does not limit the Veteran's functional range of motion of the right knee to levels beyond those discussed above and, as such, does not serve as a basis for an increased evaluation at any point during the appeal period.  See Mitchell v. Shinseki, 25 Vet. App. 32 ("pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system.").

In light of the above, the Board finds that the Veteran is not entitled to an evaluation in excess of 40 percent for his service-connected right knee disability based on limitation of motion prior to July 26, 2010, or in excess of 50 percent thereafter.  The Board has considered whether the benefit of the doubt rule applies to this portion of the appeal.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  As a preponderance of the evidence is against an increased evaluation based on limitation of motion at any point during the appeal period this rule does not apply and the claim must be denied.

However, as there is evidence of slight instability of the right knee joint, a separate 10 percent evaluation based on instability is granted throughout the appeal period.

II. TDIU prior to September 30, 2010

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2017).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

Initially, the Board observes that prior to September 30, 2010, the Veteran is service-connected for degenerative arthritis of the right knee with valgus deformity and tricompartmental disease, resulting in both instability and limitation of motion, and recurrent tinnitus, but does not meet the schedular criteria for the assignment of a TDIU.  See 38 C.F.R. § 4.16(a).  In instances in which the Veteran is unemployable by reason of service-connected disabilities, but who fail to meet the schedular criteria, the case should be referred to the Director, Compensation Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).

The Board does not have the authority to assign an extraschedular TDIU rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  However, following a determination by the Director, Compensation Service, the Board may then review the decision on a de novo basis.  See generally Kuppamala v. McDonald, 27 Vet. App. 447 (2015).  In the instant case, the RO referred the claim to the Director, Compensation Service, for extraschedular consideration and, following a review of the evidence of record, the Director denied the assignment of an extraschedular TDIU in June 2017.  As such, this issue is now within the Board's jurisdiction.  Kuppamala, 27 Vet. App. 447.

For reasons stated immediately below, the Board finds that, despite the June 2017 extraschedular determination, the evidence of record is at least in equipoise in demonstrating that the Veteran's service-connected disabilities rendered him unable to secure and follow a substantially gainful occupation during that part of the appeal period prior to September 30, 2010.  Historically, the Veteran has attended one year of college, last worked full-time as a realtor in approximately 1998.  While he was self-employed from approximately 2005 to 2008, earnings statements submitted on his behalf indicates this was at best marginal employment.  See 38 C.F.R. § 4.16(a).

In support of his claim, the Veteran submitted an October 2017 vocational assessment from K.P., a vocational consultant.  K.P. concluded that the Veteran's right knee disability resulted in an inability to secure and follow substantially gainful employment, even at a sedentary level, since at least December 1, 2005.  In this regard, K.P. noted the Veteran would have required the ability to change positions from sitting to standing at any time, and his right knee disability resulted in an inability to sit for any longer than 20-30 minutes at a time.  K.P. noted that sedentary work requires the ability to remain in a seated position for the majority of the workday, and that the Veteran's pain and fatigue would have also hindered his ability to maintain focus and concentration throughout the day.

In addition, the record contains an April 2008 opinion from a private physician that there was then "100% total deterioration [of the right knee] that causes severe disability."  Also, a July 2010 VA examiner determined the Veteran's right knee disability caused such occupational effects as decreased mobility, problems with lifting and carrying, and lack of stamina, which resulted in different duties and increased tardiness and absenteeism.

Based on the opinion of K.P., and those offered by the Veteran's private physician and July 2010 VA examiner, the Board finds that a TDIU is warranted throughout the appeal period prior to September 30, 2010.  Even though the Veteran does not meet the schedular criteria for TDIU, the competent evidence is at least in equipoise as to whether his service-connected disabilities precludes him from performing the physical and mental acts required by any form of employment consistent with his education and previous work experience.

In finding in favor of the Veteran, the Board has considered the negative determination by the Director, Compensation Service.  However, "[a] Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  "Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Id. 

As such, resolving all doubt in favor of the Veteran, the Board finds entitlement to a TDIU prior to September 30, 2010, is warranted in the instant case.



ORDER

An evaluation in excess of 40 percent prior to July 26, 2010, and 50 percent thereafter, for degenerative arthritis of the right knee with valgus deformity and tricompartmental disease based on limitation of motion is denied.

A separate 10 percent evaluation for degenerative arthritis of the right knee with valgus deformity and tricompartmental disease based on instability is granted throughout the appeal period, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a TDIU is granted for the entire appeal period prior to September 30, 2010, subject to the laws and regulations governing the payment of monetary benefits.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


